Clark, J.
At the general election held in November, 1915, four local option questions were submitted to the electors of the town of Wayland, under section 13 of the Liquor Tax Law, and the town voted dry — that *418is, against the propositions to authorize the sale of liquors in said town.
The petitioners ask for a re-submission of the said questions at a special town meeting, claiming that they were improperly submitted at the last general election.
The papers submitted show that after a petition had been filed, asking that the local option questions be submitted to voters at the general election in November, 1915', notices that such propositions would be submitted, signed by the election commissioners of Steuben county, were posted by the town clerk, as required by law, and notice thereof was- published in a newspaper published in the village and town of Way-land, and ballots furnished by the election commissioners were voted, and all necessary blanks for canvassing the votes were furnished by the election commissioners.
As I understand it, no claim is made but that due notice that these propositions would be submitted to the electors was given, both by posting and publishing, and that proper ballots were furnished and voted, the only reason assigned for asking that the matter be re-submitted is that it is claimed that the local option propositions were submitted under the direction of the election commissioners of Steuben county, instead of under the direction of the town clerk, the .petitioners claiming that that duty devolved upon the town clerk, instead of the election commissioners.
Town meeting’s in Wayland are held at the same time that general elections are held, and no question is raised but that the election was fair and honest, that no deceit or fraud was practiced, and it appears that the wishes of the electors of the town of Wayland as to the selling of liquors in said town were honestly ascertained and recorded, and the only ground assigned for a re-submission of the propositions is *419that the election held in November was held under the direction of the wrong parties-.
In view of the fact that the election at which these propositions were submitted was a general election, I think the contention of the petitioners is without merit, and that the election commissioners properly took ¿harge of the matter, and so long as the statute was substantially complied with, and no fraud or deceit was practiced in the matter, and the wishes of the electors were honestly ascertained, the result of the vote should not be disturbed, but should be upheld.
If town meetings in Wayland were held at a time other than when general elections are held, the question would be' very different, but these propositions having been submitted at an election, held in connection with the general election, the election commissioners acted properly in taking charge of the submission of these questions, as well as all other matters submitted to the voters at said election. Election Law, §§ 190, 341; Matter of Town of Onondaga, 163 App. Div. 191; Matter of Town of Bath, 93 Misc. Rep. 575; Matter of Larkin, 163 N. Y. 201. This application must therefore be denied.
Motion denied.